Title: Thomas Jefferson to Alexander Hepburn, 7 August 1819
From: Jefferson, Thomas
To: Hepburn, Alexander


          
            Sir
            Poplar Forest Aug. 7. 19.
          
          I have a grist-mill and sawmill to build at this place, and another in Albemarle, as also a threshing machine to repair here, for all of which I shall be glad to engage you. the wheat fan threshing machine I wish to have done soon. the work in Albemarle is in readiness whenever you can commence; but for that at this place the canal is not yet dug, nor can be till the winter. I should be glad if you could, at your convenience, call on me here on this subject. Accept my respects & best wishes
          
            Th: Jefferson
          
        